Citation Nr: 0611165	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-40 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of high 
fever.

2.  Entitlement to service connection for congestive heart 
failure.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. 

In August 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.  During the 
hearing the veteran asserted that he currently has hearing 
loss due to acoustic trauma during service.  He requested 
that his claim for service connection for hearing loss be 
referred to the RO for consideration.  The RO should consider 
the veteran's claim for service connection for hearing loss.

The claim of service connection for tinnitus is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

At his August 2005 hearing, the veteran stated that he wished 
to withdraw his claim for entitlement to service connection 
for residuals of high fever, and his claim for entitlement to 
service connection for congestive heart failure.




CONCLUSIONS OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the claim for 
entitlement to service connection for residuals of high 
fever, and his claim for entitlement to service connection 
for congestive heart failure.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fever and Heart Failure Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  At 
the August 2005 hearing, the veteran withdrew his appeal for 
entitlement to service connection for residuals of high 
fever, and his appeal for entitlement to service connection 
for congestive heart failure, and hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these two claims.  Accordingly, 
the Board does not have jurisdiction to review the appeal for 
the claim for entitlement to service connection for residuals 
of high fever, and his claim for entitlement to service 
connection for congestive heart failure.


ORDER

The appeal for the claim for entitlement to service 
connection for residuals of high fever is dismissed.

The appeal for the claim for entitlement to service 
connection for congestive heart failure is dismissed.


Remand

The veteran claims that he has tinnitus due to noise exposure 
in service.  During a May 1993 VA outpatient treatment visit, 
the veteran reported that he had a hissing sound in the ear 
which started while he was firing high caliber weapons in 
service.  The veteran's service records show that he served 
with an artillery battery.  The Board finds that his claim of 
being exposed to acoustic trauma in service is credible.  In 
this regard, his service records show that he was assigned to 
an artillery battery.  Moreover, 10 years prior to his filing 
a claim of service connection for tinnitus, the veteran 
reported during a VA treatment visit that he was exposed to 
acoustic trauma in service.  Since the Board has determined 
that the veteran experienced acoustic trauma in service, the 
question now becomes whether his current tinnitus is related 
to such exposure in service.  As this is a medical question, 
the veteran should be scheduled for a VA examination, to 
include an opinion.  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

In view of the foregoing, the claim is REMANDED to the RO for 
the following:

1.  Send the veteran a notice letter 
which meets the requirements as outlined 
in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).  

2.  Schedule the veteran for a VA audio 
examination to determine the etiology of 
the veteran's tinnitus.  Based on 
examination findings, historical records, 
and medical principles, the physician 
should give a medical opinion, with full 
rationale, as to whether the veteran's 
tinnitus was medically caused by any 
incident of service, including to 
exposure to high caliber weapons firing.  

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


